Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020, 08/23/2021, and 02/09/2022 was filed after the mailing date of the application on 04/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  the proper form of the markush group is "the group consisting of....and" the claim states "the group consisting of....or".  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 2012/0189897 (Wakizaka).
With respect to claims 1 and 2, Wakizaka teaches a porous membrane for use in a secondary battery (electrochemical device) (PP 0013) having two different polymer particles having different particle diameters (PP 0014).  The porous membrane may be used as a separator (PP 0023).  The polymer particle A has an average particle diameter of 0.4 m to 10 m (PP 0031).  The polymer particle B has a number average particle diameter of 0.04 m to 0.4 m (PP 0047).  The average particle diameter of Wakizaka is a number average particle diameter based on the diameter of 100 particle images (PP 0032).  One of ordinary skill in the art would expect the weight average particle diameter to be substantially similar, and therefore would have significant overlap with the claimed range. 
With respect to claim 3, the ratio of particle A in the porous membrane is 50 to 99 mass% (PP 0045) and the ratio of particle B in the porous membrane is 1 to 50 mass% (PP 0070). Which allows for a ratio of A:B in 1:1.
With respect to claim 4, the particles may have different glass-transition temperatures (PP 0014), which is different chemistries.
With respect to claim 7, in Example 5, particle B-3 has an average particle dimeter of 0.05 m (or 500 nm) (Table 1).
With respect to claim 12, the porous membrane has a thickness of 0.5 to 10 m (PP 0119).
With respect to claim 13, the porous membrane may be used in a battery (PP 0115).

Claim(s) 1-2, 4-7, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 2015/0240039 (Katsuda).
With respect to claim 1, 2, and 7, Katsuda teaches a protective-film forming composition comprising polymer particles (A1) and (A2) (PP 0051).  The protective film is on a separator (PP 0006).  The polymer particles (A1) have a number average particle size of 20 to 450 nm (PP 0027) [claim 7] and the polymer particles (A2) have a number average particle size of 100 to 3000 nm (PP 0028) or 0.1 to 3m, which has significant overlap with the claimed range of 2.0 m or more [claim 2]. The average particle diameter of Katsuda is a number average particle diameter, however one of ordinary skill in the art would expect the weight average particle diameter to be substantially similar, and therefore would have significant overlap with the claimed range.
With respect to claim 4, particles (A1) may be made from polyfunctional (meth)acrylate or an aromatic polyfunctional vinyl compound (PP 0072). Particles (A2) may include unsaturated monomers such as carboxylic esters (PP 0132-0133). And therefore have different chemistries.
With respect to claims 5 and 9, particle (A1) ma comprise vinylidene fluoride (PP 0021).
With respect to claim 6, the vinylidene fluoride component may be 50 to 99 parts by mass (P107).
With respect to claim 12, the protective film has a thickness of 0.5 to 4 micrometers (PP 0172).
With respect to claim 13, the protective film may be used in a battery (PP 0002).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0189897 (Wakizaka) as discussed above.
Wakizaka teaches that particle distribution as discussed above, but fails to teach the area percent of the surface comprising large particles.  The particles are included in a similar ratio and one of ordinary skill in the art would be led to find a workable surface area, which would reasonably fall within applicant’s claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

	
Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 2012/0189897 (Wakizaka) as applied to claim 11 above as evidenced by https://precision-ceramics.com/materials/silicon-nitride/#:~:text=Silicon%20Nitride%20(Si3N4)%20has%20the%20most%20versatile,thermal%20shock%20and%20impact%20resistance. (Precision ceramics).
Wakizaka teaches the separator as discussed above, wherein the porous membrane may comprise as a nonconductive particle an inorganic particles such as silicone nitride (PP 0078-0080).  The nonconductive particle may be present in an amount of 5 to 95 mass% (PP 0091).  Precision ceramics teaches that silicon nitride is a ceramic. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is 2012/0189897 (Wakizaka) as discussed above, however Wakizaka teaches that the particle (A), larger particle, has a glass-transition point of 65oC or more and particle (B), smaller particle, has a glass-transition point of 15oC or less (PP 0016).  The polymer particle having a large particle diameter and high glass-transition temperature contributes to porosity while the polymer particle having a small particle diameter and low glass-transition temperature works as a binder to mutually bind the particles (PP 0014).  The prior art does not teach a polymer particle having a large particle diameter and a lower Tg than a particle having a smaller diameter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/         Examiner, Art Unit 1724